DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 28 December 2020, are accepted and appreciated by the examiner.  Applicant has amended claims 16, 25, 31, 33, 36, and 37.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 13 of the Applicant’s Remarks, filed 28 December 2020, with respect to the objection to claim 33 have been fully considered and are persuasive.  The objection to claim 33 has been withdrawn. 
Applicant’s arguments, see pages 15-16 of the Applicant’s Remarks, filed 28 December 2020, with respect to the rejection of claim 37 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 37 has been withdrawn.  In particular, the Examiner is persuaded that the amended limitation is supported by the specification.  Applicant’s arguments that the previous language was supported are not found persuasive and amount to a mere allegation of patentability in light of their failure to explain how the cited paragraphs support the previous claim language.
Applicant’s arguments, see page 16 of the Applicant’s Remarks, filed 28 December 2020, with respect to the rejection of claim 31-35 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claim 31-35 has been withdrawn.  Examiner interprets “cross-sensitivity reading” in light of paragraphs [0012] and [0029] of the Specification.  Paragraph [0012] describes cross-sensitivity as “an interference caused in the measurement of a desired chemical by a different chemical present in the environment being detected by the sensor.”  Paragraph [0029] provides an example for a cross-sensitivity reading of carbon monoxide from a hydrogen sulfide sensor, for which 10 ppm produces a 1 ppm response.  Examiner understands this example to correspond to a “sensitivity reading to a target chemical” that is ten times “a cross-sensitivity reading to a non-target chemical.”  Thus, the cross-sensitivity reading is understood to be the sensor response to an amount or concentration of an interfering/non-target chemical equivalent to an amount or concentration of the desired/target chemical.  In other words, if a sensitivity reading of a sensor is two times that of a cross-sensitivity reading, then the sensor response to the desired/target chemical will be double the response to an equivalent amount of the interfering/non-target chemical.

Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that determination of “at least one different level of personal protective equipment requirement associated with the second individual based at least in part on the current location of the individual [and] the expected location of the second individual” is supported by the written description under 35 U.S.C. 112(a), the Examiner respectfully disagrees.  Applicant alleges that sufficient support for this limitation is found in paragraphs [0022], [0023], [0033], and [0040]-[0042] of the Specification.  However, while paragraph [0022] refers to “one or more individuals,” there is simply no indication that the level of PPE required for a “second individual” would be based on the current location of a different individual. Paragraphs [0023] and [0033] do not even refer to multiple individuals, so it is unclear how they could possibly offer any support for the limitation.  Paragraphs [0040]-[0042] teach that notifications of threshold violations may be sent to a manager or supervisor, who could be considered a second individual, but there is no indication of determining a PPE requirement for the manager/supervisor, let alone one based on “the current location of the individual.”  The claimed “the individual” and “the second individual” are clearly not the same person, so it is unclear why the PPE requirement of “the second individual” would be based on the location of “the individual,” and it is certainly not taught either in the paragraphs cited by the Applicant or elsewhere in the written description.
Applicant’s argument that the recitation of “type” of personal protective equipment addresses the rejection to claim 36 is not understood by the Examiner, because the previous language of “level” was never objected to by the Examiner and has nothing to do with rejection of claim 36.  The Examiner has indicated in the rejection that the lack of support for claim 36 comes from basing the PPE requirement of a “second individual” on the location of a different “individual.”  Changing the word “level” to “type” does nothing to address that.  The Applicant’s amendment to recite “the expected location of the second individual is associated with the current location of the individual” also does not address the rejection, both because this amended limitation is also not supported and because even if it were supported it only hints at why the PPE requirement of a second individual may be based on the current location of a different individual, rather than actually showing support in the original disclosure for the limitation.
In response to applicant’s argument regarding the reference Krepel, the arguments are moot in light of new grounds of rejection.
Regarding the Applicant’s argument that the dependent claims are allowable, the Examiner respectfully disagrees.  Applicant’s basis for this argument is solely the assumption that the independent claims are allowable.  Therefore, since the arguments provided in favor of the independent claims were found unpersuasive, the argument in favor of the dependent claims is unpersuasive for the same reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 36 recites “determining … at least one different type of personal protective equipment associated with the second individual based at least in part on the current location of the individual,” and “where in the expected location of the second individual is associated with the current location of the individual”. There is insufficient basis for these limitations in the original written description.  In the first place, not only is there no mention of using the location of one individual to determine a type of personal protective equipment associated with another individual, there is also no explanation for why or how one would base the PPE requirement of a “second individual” on the location of another “individual.”  Furthermore, there is no teaching that the expected location of the “second individual” is associated with the current location of another “individual.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19, 22, 23, 25, 26, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US PGPub 20140201182) in view of Liberman et al. (US PGPub 20030135971), Hamerly et al. (US PGPub 20110227700) and Au et al. (US PGPub 20130282609) 

Regarding claim 16, Amin teaches a method, the method comprising: 
receiving, by an exposure application (e.g. 1120, Fig. 11 and [0169]) stored in a non-transitory memory (1106, Fig. 11 and [0169]) and executed on a processor (1104, Fig. 11 and [0165]), a plurality of sensor readings (CPU can transform the reactions of the sensory array into a digital signal, [0028]) from a plurality of chemical sensors (electronic noses, chemical sensors, [0038]; array of broadly cross-reactive sensors, [0042]) via a communication device (110, Fig. 1 and [0045]; 210, Fig. 2; 310, Fig. 3; or 1090, Fig. 10) associated with an individual (user, [0052]); 
determining, by the exposure application, a cross-sensitivity pattern from the plurality of sensor readings (signature or representation of the odors, airborne chemicals and/or compounds, Abstract; each analyte can produce a distinct signature from an array of broadly cross-reactive sensors, [0042]);
 comparing, by the exposure application, the cross-sensitivity pattern with one or more known chemical patterns (compare the analyzed headspace to known analyzed samples in the memory, [0006]; compares the digital signal associated with the headspace to the stored digital signals within the memory, [0029]; pattern recognition algorithms can then be applied to the entire set of signals, [0042]; compare the digital signal to various other digital signals stored in memory 140, [0055]; scent signature matches, [0070]; search … a library based on the signature of the headspace … identify a potential match, [0141]), each of the one or more known chemical patterns corresponding to a known chemical or a known combination of chemicals (store known analyzed samples of chemicals, gases, and/or odors, e.g., in the form of digital signatures, [0006]); 
determining that the cross-sensitivity pattern matches one of the one or more known chemical patterns (find the best match, [0029]; scent signature matches, [0070]; potential matches are found based on comparison of representations of headspaces, [0126]; identify a potential match, [0141]); and
identifying a chemical or combination of chemicals giving rise to the cross-sensitivity pattern based on determining that the cross-sensitivity pattern matches the one of the one or more known chemical patterns (headspace analysis can determine the presence and ratio of chemical ... substances … determine the source of the headspace, [0006]; find the best match and determine the source of the headspace, [0029]; determine an identity of a source associated with the headspace, [0055]).
Amin does not necessarily teach that each chemical sensor of the plurality of chemical sensors is configured to detect a different chemical and does not teach determining, by the exposure application, a current type of personal protective equipment associated with the individual; determining compliance with a proper positioning of the personal protective equipment associated with the individual; determining, by the exposure application, in real time or near real time, an exposure threshold level for the individual based on the determined current type of personal protective equipment, the determined compliance with the proper positioning of the personal protective equipment associated with the individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; monitoring, by the exposure application, an exposure value of the individual to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern; comparing the monitored exposure value with the determined exposure threshold for the individual; and upon determining that the monitored exposure value exceeds the exposure threshold value, determining a new personal protective equipment requirement for at least one different type of personal protective equipment for the individual and sending a notification of the requirement to the communication device associated with the individual, and thus is not itself directed to a method of determining a personal protective equipment requirement due to a determination of the presence of a chemical or combination of chemicals in an environment.
However, it was known in the art for an “electronic nose” sensor array, such as that of Amin to include sensors configured to detect different chemicals. For example, Liberman teaches that an electronic nose comprises a plurality of chemical sensors that are specific to different analytes ([0439]). Regardless of whether this teaching is inherent to electronic noses (and thus to the electronic nose of Amin), it certainly demonstrates that use of such sensors in an electronic nose was known and would be an obvious option to consider in choosing an electronic nose with a “broadly cross-reactive” array of sensors.
Hamerly teaches determining a current type of personal protective equipment associated with the individual (information relating to the article of PPE 120 … such as the type of article … information about the user, [0024], [0034]);
determining, by an exposure application (application programs 198a-198n, [0038] and Fig. 2), in real time or near real time, an exposure threshold level (exposure level of component … threshold value, [0033])  based on the determined current type of personal protective equipment (particular kinds of PPE articles should not be used when … concentration or exposure threshold exceeded, [0033]; real-time assessment of the condition of the component, [0036]; establish predetermined criteria, [0040]; analyzes the collected monitored data in terms of the set of criteria … to determine the predetermined criterion … maximum exposure time for the filter cartridge may be determined, [0046]), and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern (particular contaminant, [0033]; concentration levels assist in establishing a predetermined criterion regarding the condition of the tagged component, [0044]); since the assessment of condition using monitored data may occur in real time, the threshold used to assess condition must also be determined in real time, if it is determined using the monitored data as indicated
monitoring, by the exposure application, an exposure value to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern (tracking usage … time weighted exposure level of the component, [0033]); 
comparing the monitored exposure value with the determined exposure threshold level (comparing its tracked usage against at least a predetermined criterion … a change-out condition, [0043]; actual exposure time … compared to the recommended exposure time, [0051]);
upon determining that the monitored exposure value exceeds the exposure threshold value (exposure level … exceeds a threshold value … exposure thresholds exceeded, [0033]), determining a new personal protective equipment requirement (change-out may occur … particular kinds of PPE articles should not be used, [0033]) and sending a notification of the requirement to a communication device associated with the individual (suitable user warning device, such as an audible beep, notifies the wearer that the filter cartridge components have been used beyond baseline conditions, [0058]).
While Hamerly teach that the exposure values and thresholds are for components of PPE, rather than explicitly for an individual, the PPE is associated with an individual, so it would have been obvious to associate the exposure values with the individual as well, because ultimately it is the individual that requires the PPE change out to be safe.  Hamerly also focuses on an example of changing out cartridges, so it does not necessarily teach that the new personal protective equipment requirement is for at least one different type of personal protective equipment for the individual.  However, Hamerly mentions that particular kinds of PPE should not be used when thresholds are exceeded and teaches that this is one of the potential conditions for change-out ([0033]).  This implies that the change-out would be to a different type of PPE in cases where “particular kinds of PPE should not be used,” because this would not be a reasonable criterion for a change-out if the current PPE type is acceptable and simply changing to a new PPE of the same type would not resolve the issue that the current kind of PPE should not be used in an environment where concentration and exposure thresholds are exceeded.
Au teaches determining compliance with a proper positioning of personal protective equipment associated with an individual (verify compliance with one or more personal protective equipment standards based on the positioning of one or more items of personal protective equipment, [0007]; determines that the PPE is being properly worn, [0025]; determine the proper positioning of the PPE relative to the identified body 
part in order to identify what positioning of the PPE is the proper positioning on the person, [0048]; 314 and 316, Fig. 3).  Clearly, if PPE is not properly worn it would be inappropriate to associate an exposure threshold based on the properly worn PPE with the individual, because the PPE would not offer the desired level of protection if worn improperly.  Thus, it would have been obvious to base the exposure threshold on the determined compliance in the sense that an individual with improperly worn PPE should be treated as an individual not wearing PPE.
Since the electronic nose of Amin may be used for sensing toxic or dangerous chemicals ([0003] and [0072]), it would have been obvious that the personal protective equipment requirements could be relevant to environments with such substances and, indeed, that the devices of Amin could be used for identification of chemicals in such environments as the work environments of Hamerly and Au.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Amin such that each chemical sensor of the plurality of chemical sensors is configured to detect a different chemical and does not teach determining, by the exposure application, a current type of personal protective equipment associated with the individual; determining compliance with a proper positioning of the personal protective equipment associated with the individual; determining, by the exposure application, in real time or near real time, an exposure threshold level for the individual based on the determined current type of personal protective equipment, the determined compliance with the proper positioning of the personal protective equipment associated with the individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; monitoring, by the exposure application, an exposure value of the individual to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern; comparing the monitored exposure value with the determined exposure threshold for the individual; and upon determining that the monitored exposure value exceeds the exposure threshold value, determining a new personal protective equipment requirement for at least one different type of personal protective equipment for the individual and sending a notification of the requirement to the communication device associated with the individual, and thus is not itself directed to a method of determining a personal protective equipment requirement due to a determination of the presence of a chemical or combination of chemicals in an environment.  Using a sensor array such that such that each chemical sensor of the plurality of chemical sensors is configured to detect a different chemical would have been obvious as substitution of a known type of electronic nose yielding predictable results.  Determining a current and different level of personal protective equipment requirement and sending notifications regarding the requirement would have been obvious to ensure proper safety procedures are followed when working around hazardous chemicals.  Determining compliance with proper positioning would have been obvious for the benefit of ensuring that the PPE is worn in such manner as to offer the desired level of protection.
Regarding claim 25, Amin discloses a chemical compound measurement system, the system comprising:
a memory (1106, Fig. 11 and [0169]) storing an exposure application (1120, Fig. 11 and [0169]);
a pattern store (databases, [0056], [0092], and [0152])storing known chemical patterns, each of the known chemical patterns corresponding to a known chemical or a known combination of chemicals (store known analyzed samples of chemicals, gases, and/or odors, e.g., in the form of digital signatures, [0006]); and
a processor (1104, Fig. 11 and [0165]), wherein the exposure application when executed on the processor, configures the processor to:
receive a plurality of sensor readings (CPU can transform the reactions of the sensory array into a digital signal, [0028]) from a plurality of chemical sensors (electronic noses, chemical sensors, [0038]; array of broadly cross-reactive sensors, [0042]) via a communication device (110, Fig. 1 and [0045]; 210, Fig. 2; 310, Fig. 3; or 1090, Fig. 10) associated with an individual (user, [0052]); 
determine a cross-sensitivity pattern from the plurality of sensor readings (signature or representation of the odors, airborne chemicals and/or compounds, Abstract; each analyte can produce a distinct signature from an array of broadly cross-reactive sensors, [0042]);
compare the cross-sensitivity pattern with one or more known chemical patterns (compare the analyzed headspace to known analyzed samples in the memory, [0006]; compares the digital signal associated with the headspace to the stored digital signals within the memory, [0029]; pattern recognition algorithms can then be applied to the entire set of signals, [0042]; compare the digital signal to various other digital signals stored in memory 140, [0055]; scent signature matches, [0070]; search … a library based on the signature of the headspace … identify a potential match, [0141]); 
determine that the cross-sensitivity pattern matches one of the known chemical patterns (find the best match, [0029]; scent signature matches, [0070]; potential matches are found based on comparison of representations of headspaces, [0126]; identify a potential match, [0141]); and
identify a chemical or combination of chemicals giving rise to the cross-sensitivity pattern based on determining that the cross-sensitivity pattern matches the one of the known chemical patterns (headspace analysis can determine the presence and ratio of chemical ... substances … determine the source of the headspace, [0006]; find the best match and determine the source of the headspace, [0029]; determine an identity of a source associated with the headspace, [0055]).
Amin does not necessarily teach that each chemical sensor of the plurality of chemical sensors is configured to detect a different chemical and does not teach to determine a current type of personal protective equipment associated with the individual; determine compliance with a proper positioning of the personal protective equipment associated with the individual; determine, in real time or near real time, an exposure threshold level for the individual based on the determined current type of personal protective equipment, the determined compliance with the proper positioning of the personal protective equipment associated with the individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; monitor an exposure value of the individual to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern; compare the monitored exposure value with the determined exposure threshold for the individual; and upon determination that the monitored exposure value exceeds the exposure threshold value, determine a new personal protective equipment requirement for at least one different type of personal protective equipment for the individual and send a notification of the requirement to the communication device associated with the individual.
However, it was known in the art for an “electronic nose” sensor array, such as that of Amin to include sensors configured to detect different chemicals. For example, Liberman teaches that an electronic nose comprises a plurality of chemical sensors that are specific to different analytes ([0439]). Regardless of whether this teaching is inherent to electronic noses (and thus to the electronic nose of Amin), it certainly demonstrates that use of such sensors in an electronic nose was known and would be an obvious option to consider in choosing an electronic nose with a “broadly cross-reactive” array of sensors.
However, it was known in the art for an “electronic nose” sensor array, such as that of Amin to include sensors configured to detect different chemicals. For example, Liberman teaches that an electronic nose comprises a plurality of chemical sensors that are specific to different analytes ([0439]). Regardless of whether this teaching is inherent to electronic noses (and thus to the electronic nose of Amin), it certainly demonstrates that use of such sensors in an electronic nose was known and would be an obvious option to consider in choosing an electronic nose with a “broadly cross-reactive” array of sensors.
Hamerly teaches determining a current type of personal protective equipment associated with the individual (information relating to the article of PPE 120 … such as the type of article … information about the user, [0024], [0034]);
determining, in real time or near real time, an exposure threshold level (exposure level of component … threshold value, [0033])  based on the determined current type of personal protective equipment (particular kinds of PPE articles should not be used when … concentration or exposure threshold exceeded, [0033]; real-time assessment of the condition of the component, [0036]; establish predetermined criteria, [0040]; analyzes the collected monitored data in terms of the set of criteria … to determine the predetermined criterion … maximum exposure time for the filter cartridge may be determined, [0046]), and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern (particular contaminant, [0033]; concentration levels assist in establishing a predetermined criterion regarding the condition of the tagged component, [0044]); since the assessment of condition using monitored data may occur in real time, the threshold used to assess condition must also be determined in real time, if it is determined using the monitored data as indicated
monitoring an exposure value to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern (tracking usage … time weighted exposure level of the component, [0033]); 
comparing the monitored exposure value with the determined exposure threshold level (comparing its tracked usage against at least a predetermined criterion … a change-out condition, [0043]; actual exposure time … compared to the recommended exposure time, [0051]);
upon determining that the monitored exposure value exceeds the exposure threshold value (exposure level … exceeds a threshold value … exposure thresholds exceeded, [0033]), determining a new personal protective equipment requirement (change-out may occur … particular kinds of PPE articles should not be used, [0033]) and sending a notification of the requirement to a communication device associated with the individual (suitable user warning device, such as an audible beep, notifies the wearer that the filter cartridge components have been used beyond baseline conditions, [0058]).
While Hamerly teach that the exposure values and thresholds are for components of PPE, rather than explicitly for an individual, the PPE is associated with an individual, so it would have been obvious to associate the exposure values with the individual as well, because ultimately it is the individual that requires the PPE change out to be safe.  Hamerly also focuses on an example of changing out cartridges, so it does not necessarily teach that the new personal protective equipment requirement is for at least one different type of personal protective equipment for the individual.  However, Hamerly mentions that particular kinds of PPE should not be used when thresholds are exceeded and teaches that this is one of the potential conditions for change-out ([0033]).  This implies that the change-out would be to a different type of PPE in cases where “particular kinds of PPE should not be used,” because this would not be a reasonable criterion for a change-out if the current PPE type is acceptable and simply changing to a new PPE of the same type would not resolve the issue that the current kind of PPE should not be used in an environment where concentration and exposure thresholds are exceeded.
Au teaches determining compliance with a proper positioning of personal protective equipment associated with an individual (verify compliance with one or more personal protective equipment standards based on the positioning of one or more items of personal protective equipment, [0007]; determines that the PPE is being properly worn, [0025]; determine the proper positioning of the PPE relative to the identified body 
part in order to identify what positioning of the PPE is the proper positioning on the person, [0048]; 314 and 316, Fig. 3).  Clearly, if PPE is not properly worn it would be inappropriate to associate an exposure threshold based on the properly worn PPE with the individual, because the PPE would not offer the desired level of protection if worn improperly.  Thus, it would have been obvious to base the exposure threshold on the determined compliance in the sense that an individual with improperly worn PPE should be treated as an individual not wearing PPE.
Since the electronic nose of Amin may be used for sensing toxic or dangerous chemicals ([0003] and [0072]), it would have been obvious that the personal protective equipment requirements could be relevant to environments with such substances and, indeed, that the devices of Amin could be used for identification of chemicals in such environments as the work environments of Hamerly and Au.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Amin such that each chemical sensor of the plurality of chemical sensors is configured to detect a different chemical and does not teach to determine a current type of personal protective equipment associated with the individual; determine compliance with a proper positioning of the personal protective equipment associated with the individual; determine, in real time or near real time, an exposure threshold level for the individual based on the determined current type of personal protective equipment, the determined compliance with the proper positioning of the personal protective equipment associated with the individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; monitor an exposure value of the individual to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern; compare the monitored exposure value with the determined exposure threshold for the individual; and upon determination that the monitored exposure value exceeds the exposure threshold value, determine a new personal protective equipment requirement for at least one different type of personal protective equipment for the individual and send a notification of the requirement to the communication device associated with the individual.  Using a sensor array such that such that each chemical sensor of the plurality of chemical sensors is configured to detect a different chemical would have been obvious as substitution of a known type of electronic nose yielding predictable results.  Determining a current and different level of personal protective equipment requirement and sending notifications regarding the requirement would have been obvious to ensure proper safety procedures are followed when working around hazardous chemicals.  Determining compliance with proper positioning would have been obvious for the benefit of ensuring that the PPE is worn in such manner as to offer the desired level of protection.
Regarding claims 17 and 26, the combination of Amin, Liberman, Hamerly, and Au makes obvious the method and system of claims 16 and 25, respectively, wherein the exposure application, when executed on the processor further configures the processor to/further comprising: determining a concentration of the chemical or combination of chemicals based on the cross-sensitivity pattern (pattern recognition … glean information on … concentration of vapor, [0042]; analyze particles to … determine concentration of different particles, [0051]; determine a concentration based on a ratio comparison of the headspace, [0079]).
Regarding claim 19, the combination of Amin, Liberman, Hamerly, and Au makes obvious the method of claim 16, further comprising: determining a concentration of one of the chemicals based on the sensor reading from the chemical sensor configured to detect said one of the chemicals (pattern recognition … glean information on … concentration of vapor, [0042]; analyze particles to … determine concentration of different particles, [0051]; determine a concentration based on a ratio comparison of the headspace, [0079]).  The concentration is determined based on a pattern from a plurality of sensor readings, and where there is a sensor configured particularly to detect that chemical (as would obviously happen for certain chemicals for the combination described above with respect to claim 16), the determination of concentration would obviously be at least in part based on that sensor.
Regarding claim 22, the combination of Amin, Liberman, Hamerly, and Au makes obvious the method of claim 16.  Amin does not explicitly teach determining a list of chemicals that may be present at a location of the plurality of chemical sensors, wherein the one or more known chemical patterns include chemical patterns for the chemicals in the list.
However, Amin does determining limiting searchable substances to a defined list of substances, such as dangerous substances ([0072]).  Presumably, it is considered possible that the substances may be present at a location of the sensors or there would be no reason to include them in an already limited search.  The searching in Amin can be a search of a library based on signature/pattern ([0141]), so the known chemical patterns would obviously include patterns for chemicals in the list in order to aid in finding them by comparison to the output of the sensor array.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include determining a list of chemicals that may be present at a location of the plurality of chemical sensors, wherein the one or more known chemical patterns include chemical patterns for the chemicals in the list.  One would have been motivated use patterns for a list of chemicals that may be present in order to limit and, thus, expedite the search for matching chemicals.
Regarding claim 23, the combination of Amin, Liberman, Hamerly, and Au makes obvious the method of claim 16.  Amin does not explicitly teach determining a list of chemicals that may be present at a location of the plurality of chemical sensors, wherein the one or more known chemical patterns include chemical patterns only for the chemicals in the list.
However, Amin does determining limiting searchable substances to a defined list of substances, such as dangerous substances ([0072]).  Presumably, it is considered possible that the substances may be present at a location of the sensors or there would be no reason to include them in an already limited search.  The searching in Amin can be a search of a library based on signature/pattern ([0141]), so the known chemical patterns would obviously include patterns for chemicals in the list in order to aid in finding them by comparison to the output of the sensor array.  Since the search in Amin is intended to be limited, it would have been obvious that the one or more known chemical patterns that are compared to the cross-sensitivity pattern would be limited to only the chemicals in the list in order to obtain the benefit of a more efficient search.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include determining a list of chemicals that may be present at a location of the plurality of chemical sensors, wherein the one or more known chemical patterns include chemical patterns only for the chemicals in the list.  One would have been motivated use patterns only for a list of chemicals that may be present in order to limit and, thus, expedite the search for matching chemicals.
Regarding claim 36, the combination of Amin, Liberman, Hamerly, and Au makes obvious the method of claim 16, further comprising:
 receiving a current location of the individual (geographic location … mobile device, [0037]); location of a user’s mobile device obviously provides location of the individual
Amin does not explicitly teach receiving a current location associated with a second individual; determining an expected location of the second individual based at least in part on the current location associated with the second individual and predicted movements associated with the second individual, wherein the expected location of the second individual is associated with the current location of the individual; determining a current type of personal protective equipment associated with the second individual; determining, by the exposure application, in real time or near real time, at least one different type of personal protective equipment associated with the second individual based at least in part on the current location of the individual, the expected location of the second individual, the determined current type of personal protective equipment associated with the second individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and sending a notification of the at least one determined different type of personal protective equipment requirement associated with the second individual to a communication device associated with the second individual.
However, Examiner notes that the steps of receiving a current location associated with a second individual; determining a current level of personal protective equipment associated with the second individual; determining, by the exposure application, in real time or near real time, at least one different type of personal protective equipment associated with the second individual based on the determined current type of personal protective equipment associated with the second individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and sending a notification of the at least one determined different type of personal protective equipment associated with the second individual to a communication device associated with the second individual simply amount to duplication of parts of the combination relied upon with respect to claim 16 with respect to a second individual.  The sum total of all these limitations amounts to nothing more than providing more than one individual with the same kind of processing devices, which does not remotely produce an unexpected result and is, hence, not a patentable distinction.  It would generally be well-known that a work environment may include multiple individuals at the same or different times, each of whom would require PPE for working in an area with hazardous chemicals.  Furthermore, Hamerly does explicitly teach applying to monitoring and assessment of the work environment and PPE configuration of workers in the plural ([0036]).  
The only additional elements beyond duplicating previously cited limitations for a “second individual” are determining an expected location of the second individual based at least in part on the current location associated with the second individual and predicted movements associated with the second individual, wherein the expected location of the second individual is associated with the current location of the individual; and that the different type of personal protective equipment is determined based at least in part on the current location of the individual and the expected location of the second individual. 
Regarding determining an expected location of the second individual, Hamerly teaches that acquiring relevant data on PPE articles may be associated with workers on shifts ([0034]).  It would be obvious to expect another worker in a next shift replacing the first individual to also work in the current location of the first individual, thus the expected location of the second individual would be associated with the current location of the individual.  Thus, one would predict that the second individual would move through the work environment, from the location at which PPE articles are retrieved to the current location of the first individual.  The determined different type of PPE would be based on the identified chemicals in the location as previously established and, thus, also based on expected and current location.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include receiving a current location associated with a second individual; determining an expected location of the second individual based at least in part on the current location associated with the second individual and predicted movements associated with the second individual, wherein the expected location of the second individual is associated with the current location of the individual; determining a current type of personal protective equipment associated with the second individual; determining, by the exposure application, in real time or near real time, at least one different type of personal protective equipment associated with the second individual based at least in part on the current location of the individual, the expected location of the second individual, the determined current type of personal protective equipment associated with the second individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and sending a notification of the at least one determined different type of personal protective equipment associated with the second individual to a communication device associated with the second individual.  Performing the same PPE determination process for a second individual as for a first individual would have been obvious as duplication of parts yielding predictable results.  It also would have been obvious to expect a replacement worker on a next shift to go to the same location(s) as a worker in the preceding shift and, thus, base determination of PPE requirements in part on the current location of the individual and expected location of the second individual.
Regarding claim 37, the combination of Amin, Hamerly, and Au makes obvious the method of claim 16. Amin does not teach that determining, by the exposure application, the current type of personal protective equipment associated with the individual comprises: detecting an identifier of the personal protective equipment associated with the individual; and based at least in part on the identifier retrieving the current type of personal protective equipment associated with the individual from a personal protective equipment datastore.
Hamerly further discloses use of smart tags attached to PPE articles ([0022]) where the smart tags carry data including an identifier (tag identification information, [0024]) and type of personal protective equipment (other information relating to the article of PPE … type of article and or component, [0025]) and information that associates the PPE with an individual (information about the user, [0024]). The smart tags hold information, as noted, so they may be considered a data store of themselves.  Hamerly further teaches retrieving data from the smart tags ([0049]) including identification of an article and also teaches the smart tags may be encoded with identity of the wearer ([0057]).  Thus, the information in the smart tag associates an individual with a type of PPE.  Since RFID tags are discriminated between by virtue of their serial numbers, retrieving the current type of PPE would be based on the identifier. 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include determining, by the exposure application, the current type of personal protective equipment associated with the individual comprises: detecting an identifier of the personal protective equipment associated with the individual; and based at least in part on the identifier retrieving the current type of personal protective equipment associated with the individual from a personal protective equipment datastore.  Use of identifiers from smart tags to determine the current type of PPE would facilitate tracking usage of articles of PPE and exposure of individuals, particularly where multiple articles and individuals must be monitored.

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Liberman, Hamerly, and Au as applied to claims 17 and 26 above, respectively, and further in view of Burgi et al. (US PGPub 20140377877).
Regarding claims 18 and 27, the combination of Amin, Liberman, Hamerly, and Au makes obvious the method of method and system of claims 17 and 26, respectively. 
Amin does not necessarily teach determining a cross-sensitivity due to the presence of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern and the concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and removing the cross-sensitivity from the plurality of sensor readings.
Burgi teaches determining a (expected) cross-sensitivity from the chemical or combination of chemicals and the concentration of the chemical or combination of chemicals (sensitive to a concentration of alkythiols ... period during which the concentration of alkythiols is small, [0024]) removing (expected) cross-sensitivity of a first chemical sensor using auxiliary sensors (correct for said cross-sensitivity, [0024]). This would have been obvious to apply to the plurality of sensor readings of Amin to remove potential interference leading to incorrect measurements.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination to include determining a cross-sensitivity due to the presence of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern and the concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and removing the cross-sensitivity from the plurality of sensor readings.  Determining and removing cross-sensitivity would improve measurement accuracy.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Liberman, Hamerly, and Au as applied to claim 16  and 25 above, respectively, and further in view of Witwer et al. (US PGPub 20110006894)

Regarding claims 20 and 28, the combination of Amin, Liberman, Hamerly, and Au makes obvious the method and system of claims 16 and 25, respectively.  The combination does not necessarily teach comparing a concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern to a corresponding threshold for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern, wherein the corresponding threshold for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern is based at least in part on the determined current level of personal protective equipment associated with the individual; and providing an alert when the concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern exceeds the corresponding threshold.
However, Witwer teaches providing an alert of a need for required maintenance/replacement of PPE components when a threshold of exposure is exceeded (automatic indication can be provided … based on exceeding pre-defined limits of … environmental exposure, [0009]).  A person of ordinary skill would recognize that higher concentration of a chemical will lead to higher environmental exposure to the chemical, such that a threshold for concentration could be readily determined based on a threshold for PPE environmental exposure, which would certainly be dependent on the current level of personal protective equipment and comparison of data with a threshold would be necessary to determine the threshold is exceeded.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include comparing a concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern to a corresponding threshold for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern, wherein the corresponding threshold for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern is based at least in part on the determined current level of personal protective equipment associated with the individual; and providing an alert when the concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern exceeds the corresponding threshold.  Comparing detected chemical concentrations with a threshold and providing and alert when the threshold is exceeded would provide the benefit of ensuring the PPE used in a hazardous environment is in proper condition and offering adequate protection.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Liberman, Hamerly, and Au as applied to claim 16  and 25 above, respectively, and further in view of Bright (US PGPub 20050227258).

Regarding claims 24 and 29, the combination of Amin, Liberman, Hamerly, and Au makes obvious the method and system of claims 16 and 25, respectively, f wherein the exposure application, when executed on the processor further configures the processor to/further comprising: 
determining, based on the cross-sensitivity pattern, a concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern (pattern recognition … glean information on … concentration of vapor, [0042]; analyze particles to … determine concentration of different particles, [0051]; determine a concentration based on a ratio comparison of the headspace, [0079]); and 
updating the one or more known chemical patterns (result can be added to a model or library and/or utilized to alter a model, [0128]; update a library based on the representation of the headspace and extrinsic data, [0139]).
Although Amin discloses a variety of types of sensor that may be used ([0035]), Amin does not necessarily teach receiving, by the exposure application from one or more additional sensors, at least one measured value of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; correlating the at least one measured value for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern with the determined concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and that the updating is based on the correlating.
Bright teaches using multiple sensors and redundant detection schemes to avoid false positives and improve accuracy ([0048]). Thus Bright suggests the redundancy of measuring at least one measure value of the chemicals or combination of chemicals with additional sensors for improved accuracy.  Bright also teaches response of a sensor to analyte concentration within a sample. Quantifying a measured chemical is generally desirable and, in particular, for safety reasons one would want to know if there is an excessively high concentration of a hazardous chemical.  The use of the redundant sensors in Bright can be considered another way of “knowing” an analyte, so it would have been obvious to correlate the results with the corresponding measured pattern of the sensor array in Amin and use the correlation in performing the update.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include receiving at least one measured value of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; correlating the at least one measured value for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern with the determined concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and such that the updating is based on the correlating.  Including redundant sensors and using them for updating the chemical patterns would help eliminate false positives and improve accuracy.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Liberman, Hamerly, Au, and Warburton (US Pat 6165347).

Regarding claim 31, Amin teaches a method, the method comprising: 
receiving a plurality of sensor outputs (CPU can transform the reactions of the sensory array into a digital signal, [0028]) from a plurality of chemical sensors (electronic noses, chemical sensors, [0038]; array of broadly cross-reactive sensors, [0042]) via a communication device (110, Fig. 1 and [0045]; 210, Fig. 2; 310, Fig. 3; or 1090, Fig. 10) associated with an individual (user, [0052]); 
determining a cross-sensitivity pattern from the plurality of sensor outputs (signature or representation of the odors, airborne chemicals and/or compounds, Abstract; each analyte can produce a distinct signature from an array of broadly cross-reactive sensors, [0042]);
 comparing the cross-sensitivity pattern with one or more known chemical patterns (compare the analyzed headspace to known analyzed samples in the memory, [0006]; compares the digital signal associated with the headspace to the stored digital signals within the memory, [0029]; pattern recognition algorithms can then be applied to the entire set of signals, [0042]; compare the digital signal to various other digital signals stored in memory 140, [0055]; scent signature matches, [0070]; search … a library based on the signature of the headspace … identify a potential match, [0141]), each of the one or more known chemical patterns corresponding to a known chemical or a known combination of chemicals (store known analyzed samples of chemicals, gases, and/or odors, e.g., in the form of digital signatures, [0006]); 
determining that the cross-sensitivity pattern matches one of the one or more known chemical patterns (find the best match, [0029]; scent signature matches, [0070]; potential matches are found based on comparison of representations of headspaces, [0126]; identify a potential match, [0141]); and
identifying a chemical or combination of chemicals giving rise to the cross-sensitivity pattern based on determining that the cross-sensitivity pattern matches the one of the one or more known chemical patterns (headspace analysis can determine the presence and ratio of chemical ... substances … determine the source of the headspace, [0006]; find the best match and determine the source of the headspace, [0029]; determine an identity of a source associated with the headspace, [0055]).
Amin does not necessarily teach that each chemical sensor of the plurality of chemical sensors is configured to detect a different target chemical, and wherein each chemical sensor of the plurality of chemical sensors is configured such that a sensitivity reading to a target chemical is at least two times a cross-sensitivity reading to a non-target chemical or combination of chemicals, and does not teach determining a current type of personal protective equipment associated with the individual; determining compliance with a proper positioning of the personal protective equipment associated with the individual; determining, in real time or near real time, an exposure threshold level for the individual based on the determined current type of personal protective equipment, the determined compliance with the proper positioning of the personal protective equipment associated with the individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; monitoring an exposure value of the individual to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern; comparing the monitored exposure value with the determined exposure threshold for the individual; and upon determining that the monitored exposure value exceeds the exposure threshold value, determining a new personal protective equipment requirement for at least one different type of personal protective equipment for the individual and sending a notification of the at least one determined different level of personal protective equipment requirement to the communication device associated with the individual, and thus is not itself directed to a method of determining a personal protective equipment requirement due to a determination of the presence of a chemical or combination of chemicals in an environment.
However, it was known in the art for an “electronic nose” sensor array, such as that of Amin to include sensors configured to detect different chemicals. For example, Liberman teaches that an electronic nose comprises a plurality of chemical sensors that are specific to different analytes ([0439]). Regardless of whether this teaching is inherent to electronic noses (and thus to the electronic nose of Amin), it certainly demonstrates that use of such sensors in an electronic nose was known and would be an obvious option to consider in choosing an electronic nose with a “broadly cross-reactive” array of sensors.
Regarding a sensitivity reading to a target chemical being at least two times a cross-sensitivity reading to a non-target chemical or combination of chemicals, Warburton teaches that a chemical sensor which produces a response to both sulfur dioxide and carbon monoxide has the issue that the permissible exposure limit for the two chemicals is different, such that the permissible exposure for carbon monoxide is ten times that of sulfur dioxide.  Thus, sulfur dioxide would be a more serious target chemical to detect and it would have been obvious to make the sensor at least twice (indeed at least ten times) as sensitive as to carbon monoxide to ensure that a level above permissible exposure is detected and a user is alerted of it.  In general, where a target chemical has a lower permissible exposure or is typically present in lower abundance than a non-target chemical it would have been obvious to increase sensitivity to the target chemical to ensure its signal is not obscured by noise from a non-target chemical.  
Hamerly teaches determining a current type of personal protective equipment associated with the individual (information relating to the article of PPE 120 … such as the type of article … information about the user, [0024], [0034]);
determining, in real time or near real time, an exposure threshold level (exposure level of component … threshold value, [0033])  based on the determined current type of personal protective equipment (particular kinds of PPE articles should not be used when … concentration or exposure threshold exceeded, [0033]; real-time assessment of the condition of the component, [0036]; establish predetermined criteria, [0040]; analyzes the collected monitored data in terms of the set of criteria … to determine the predetermined criterion … maximum exposure time for the filter cartridge may be determined, [0046]), and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern (particular contaminant, [0033]; concentration levels assist in establishing a predetermined criterion regarding the condition of the tagged component, [0044]); since the assessment of condition using monitored data may occur in real time, the threshold used to assess condition must also be determined in real time, if it is determined using the monitored data as indicated
monitoring an exposure value to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern (tracking usage … time weighted exposure level of the component, [0033]); 
comparing the monitored exposure value with the determined exposure threshold level (comparing its tracked usage against at least a predetermined criterion … a change-out condition, [0043]; actual exposure time … compared to the recommended exposure time, [0051]);
upon determining that the monitored exposure value exceeds the exposure threshold value (exposure level … exceeds a threshold value … exposure thresholds exceeded, [0033]), determining a new personal protective equipment requirement (change-out may occur … particular kinds of PPE articles should not be used, [0033]) and sending a notification of the requirement to a communication device associated with the individual (suitable user warning device, such as an audible beep, notifies the wearer that the filter cartridge components have been used beyond baseline conditions, [0058]).
While Hamerly teach that the exposure values and thresholds are for components of PPE, rather than explicitly for an individual, the PPE is associated with an individual, so it would have been obvious to associate the exposure values with the individual as well, because ultimately it is the individual that requires the PPE change out to be safe.  Hamerly also focuses on an example of changing out cartridges, so it does not necessarily teach that the new personal protective equipment requirement is for at least one different type of personal protective equipment for the individual.  However, Hamerly mentions that particular kinds of PPE should not be used when thresholds are exceeded and teaches that this is one of the potential conditions for change-out ([0033]).  This implies that the change-out would be to a different type of PPE in cases where “particular kinds of PPE should not be used,” because this would not be a reasonable criterion for a change-out if the current PPE type is acceptable and simply changing to a new PPE of the same type would not resolve the issue that the current kind of PPE should not be used in an environment where concentration and exposure thresholds are exceeded.
Au teaches determining compliance with a proper positioning of personal protective equipment associated with an individual (verify compliance with one or more personal protective equipment standards based on the positioning of one or more items of personal protective equipment, [0007]; determines that the PPE is being properly worn, [0025]; determine the proper positioning of the PPE relative to the identified body 
part in order to identify what positioning of the PPE is the proper positioning on the person, [0048]; 314 and 316, Fig. 3).  Clearly, if PPE is not properly worn it would be inappropriate to associate an exposure threshold based on the properly worn PPE with the individual, because the PPE would not offer the desired level of protection if worn improperly.  Thus, it would have been obvious to base the exposure threshold on the determined compliance in the sense that an individual with improperly worn PPE should be treated as an individual not wearing PPE.
Since the electronic nose of Amin may be used for sensing toxic or dangerous chemicals ([0003] and [0072]), it would have been obvious that the personal protective equipment requirements could be relevant to environments with such substances and, indeed, that the devices of Amin could be used for identification of chemicals in such environments as the work environments of Hamerly and Au.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Amin such that ach chemical sensor of the plurality of chemical sensors is configured to detect a different target chemical, and wherein each chemical sensor of the plurality of chemical sensors is configured such that a sensitivity reading to a target chemical is at least two times a cross-sensitivity reading to a non-target chemical or combination of chemicals, and does not teach determining a current type of personal protective equipment associated with the individual; determining compliance with a proper positioning of the personal protective equipment associated with the individual; determining, in real time or near real time, an exposure threshold level for the individual based on the determined current type of personal protective equipment, the determined compliance with the proper positioning of the personal protective equipment associated with the individual, and the identification of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; monitoring an exposure value of the individual to the identified chemical or combination of chemicals giving rise to the cross-sensitivity pattern; comparing the monitored exposure value with the determined exposure threshold for the individual; and upon determining that the monitored exposure value exceeds the exposure threshold value, determining a new personal protective equipment requirement for at least one different type of personal protective equipment for the individual and sending a notification of the at least one determined different level of personal protective equipment requirement to the communication device associated with the individual.  Using a sensor array such that such that each chemical sensor of the plurality of chemical sensors is configured to detect a different chemical would have been obvious as substitution of a known type of electronic nose yielding predictable results.  Ensuring that a sensitivity reading to a target chemical is at least two times a cross-sensitivity reading to a non-target chemical will help ensure that the target chemical signal is not obscured by noise from a non-target chemical.  Determining a current and different level of personal protective equipment requirement and sending notifications regarding the requirement would have been obvious to ensure proper safety procedures are followed when working around hazardous chemicals.  Determining compliance with proper positioning would have been obvious for the benefit of ensuring that the PPE is worn in such manner as to offer the desired level of protection.
Regarding claim 32, the combination of Amin, Liberman, Hamerly, Au, and Warburton makes obvious the method of claim 31, further comprising: determining a concentration of the chemical or combination of chemicals based on the cross-sensitivity pattern (pattern recognition … glean information on … concentration of vapor, [0042]; analyze particles to … determine concentration of different particles, [0051]; determine a concentration based on a ratio comparison of the headspace, [0079]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Liberman, Hamerly, Au, and Warburton, as applied to claim 32 above, and further in view of Burgi.

Regarding claim 33, the combination of Amin, Liberman, Hamerly, Au, and Warburton makes obvious the method of claim 32, farther comprising: determining, for one or more of the plurality of chemical sensors, a cross-sensitivity from due to a presence of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern and the concentration of chemical or combination of chemicals giving rise to the cross- sensitivity pattern; and removing the cross-sensitivity from the plurality of sensor outputs.
Amin does not necessarily teach determining, for one or more of the plurality of chemical sensors, a cross-sensitivity due to the presence of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern and the concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and removing the cross-sensitivity from the plurality of sensor outputs.
Burgi teaches determining a (expected) cross-sensitivity from the chemical or combination of chemicals and the concentration of the chemical or combination of chemicals (sensitive to a concentration of alkythiols ... period during which the concentration of alkythiols is small, [0024]) removing (expected) cross-sensitivity of a first chemical sensor using auxiliary sensors (correct for said cross-sensitivity, [0024]). This would have been obvious to apply to the plurality of sensor readings of Amin to remove potential interference leading to incorrect measurements.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination to include determining, for one or more of the plurality of chemical sensors, a cross-sensitivity due to the presence of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern and the concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and removing the cross-sensitivity from the plurality of sensor outputs.  Determining and removing cross-sensitivity would improve measurement accuracy.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Liberman, Hamerly, Au, and Warburton, as applied to claim 32 above, and further in view of Witwer.

Regarding claim 34, the combination of Amin, Liberman, Hamerly, Au, and Warburton makes obvious the method of claim 32.  The combination does not necessarily teach comparing the concentration of the chemical or combination of chemicals to a corresponding threshold for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern, wherein the corresponding threshold for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern is based at least in part on the determined current level of personal protective equipment associated with the individual; and providing an alert when the concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern exceeds the corresponding threshold.
However, Witwer teaches providing an alert of a need for required maintenance/replacement of PPE components when a threshold of exposure is exceeded (automatic indication can be provided … based on exceeding pre-defined limits of … environmental exposure, [0009]).  A person of ordinary skill would recognize that higher concentration of a chemical will lead to higher environmental exposure to the chemical, such that a threshold for concentration could be readily determined based on a threshold for PPE environmental exposure, which would certainly be dependent on the current level of personal protective equipment and comparison of data with a threshold would be necessary to determine the threshold is exceeded.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include comparing the concentration of the chemical or combination of chemicals to a corresponding threshold for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern, wherein the corresponding threshold for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern is based at least in part on the determined current level of personal protective equipment associated with the individual; and providing an alert when the concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern exceeds the corresponding threshold.  Comparing detected chemical concentrations with a threshold and providing and alert when the threshold is exceeded would provide the benefit of ensuring the PPE used in a hazardous environment is in proper condition and offering adequate protection.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Liberman, Hamerly, Au, and Warburton, as applied to claim 31 above, and further in view of Bright.

Regarding claim 35, the combination of Amin, Liberman, Hamerly, Au, and Warburton makes obvious the method of claim 31, further comprising: determining, based on the cross-sensitivity pattern, a concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern (pattern recognition … glean information on … concentration of vapor, [0042]; analyze particles to … determine concentration of different particles, [0051]; determine a concentration based on a ratio comparison of the headspace, [0079]); and 
updating the one or more known chemical patterns (result can be added to a model or library and/or utilized to alter a model, [0128]; update a library based on the representation of the headspace and extrinsic data, [0139]).
Although Amin discloses a variety of types of sensor that may be used ([0035]), Amin does not necessarily teach receiving at least one measured value of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; correlating the at least one measured value for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern with the determined concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and that the updating is based on the correlating.
Bright teaches using multiple sensors and redundant detection schemes to avoid false positives and improve accuracy ([0048]). Thus Bright suggests the redundancy of measuring at least one measure value of the chemicals or combination of chemicals with additional sensors for improved accuracy.  Bright also teaches response of a sensor to analyte concentration within a sample. Quantifying a measured chemical is generally desirable and, in particular, for safety reasons one would want to know if there is an excessively high concentration of a hazardous chemical.  The use of the redundant sensors in Bright can be considered another way of “knowing” an analyte, so it would have been obvious to correlate the results with the corresponding measured pattern of the sensor array in Amin and use the correlation in performing the update.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include receiving, by the exposure application from one or more additional sensors, at least one measured value of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; correlating the at least one measured value for the chemical or combination of chemicals giving rise to the cross-sensitivity pattern with the determined concentration of the chemical or combination of chemicals giving rise to the cross-sensitivity pattern; and such that the updating is based on the correlating.  Including redundant sensors and using them for updating the chemical patterns would help eliminate false positives and improve accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Department of Health & Human Services (“Rescuer Safety – Personal Protective Equipment”) and U.S. Environmental Protection Agency (“Personal Protective Equipment”) both discuss the different levels of PPE and different criteria for including criteria based on measured concentration.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of                                                                                                                                                                                                         the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862           

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862